Citation Nr: 0531676	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code.



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the spouse of the veteran who served on 
active duty from June 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 decision 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On October 22, 2003, 
the appellant and the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

In October 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in July 
2005.  


FINDINGS OF FACT

1.  The RO awarded the veteran a total disability rating 
based on individual unemployability (TDIU) in August 1979, 
effective from August 2, 1979.  He was notified of that 
decision by letter dated August 28, 1979.  

2.  The RO notified the veteran's then spouse of her 
eligibility for Chapter 35 educational assistance benefits in 
February 1980; this notification letter was mailed to the 
veteran and his spouse's address of record.  The veteran's 
former spouse was informed that her delimiting date for using 
her educational benefits was August 28, 1989.  

3.  The veteran and his former spouse, M. S., were divorced 
in September 1986.  

4.  The veteran married the appellant in December 1995.  

5.  The RO received the appellant's claim for Chapter 35 
educational assistance benefits on July 8, 2002.  

6.  Under PL 107-103, the appellant's delimiting date is the 
same as that computed for the veteran's former spouse in 
February 1980.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3051(a) (1) 
(D), 3512 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.3021(a) 
(3), 21.3046, 21.3047 (2005); Pub. L. No. 107-103, § 108, 115 
Stat. 976 (Dec. 21, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not 
applicable.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim in the February 
2003 action, a May 2003 statement of the case, a July 2005 
supplemental statement of the case, and afforded her the 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  Moreover, the VA General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where, as here, that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  


II.  Factual background.

By a rating action of August 1979, the veteran was awarded a 
TDIU effective August 2, 1979.  By letter dated August 28, 
1979, the veteran was informed that he had been found to be 
permanently and totally disabled based on individual 
unemployability; he was also informed that basic eligibility 
under Chapter 35 for educational purposes had been 
established.  At the time of the award of educational 
benefits, the records indicated that the veteran was married 
to M. S.  

Of record is a February 1980 Education Award, which shows 
that the veteran's then spouse, M. S., was notified that she 
had been found to be entitled to Chapter 35 benefits; she was 
also informed that she had 45 months of entitlement.  At that 
time, the veteran's spouse was advised that the delimiting 
date of her benefits was August 28, 1989.  However, the 
record indicates that M. S. had chosen a delimiting date of 
November 6, 1988.  The veteran and M. S. were divorced in 
September 1986.  The record indicates that the veteran 
subsequently married D. S. in December 1991; he subsequently 
divorced her.  

The appellant's application for DEA benefits under the 
provisions of Chapter 35 (VA Form 22-5490) was received in 
July 2002.  Attached to the application was a copy of a 
Marriage License, which shows that the veteran and the 
appellant were married in December 1995.  She was denied such 
benefits in February 2003.  In her notice of disagreement, 
the appellant contended that, since she and the veteran were 
not married until 1995, the beginning date of her 10-year 
eligibility period should be from the date of their marriage.  

At the videoconference hearing in October 2003, the veteran 
testified that his first wife only used two years of her 
Chapter 35 educational benefits to go to school.  Therefore, 
he argues that there should be remaining benefits that could 
be granted to the appellant.  


III.  Legal Analysis.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
service-connected disabilities.  38 U.S.C.A. § 3501(a) (1) 
(D) (West 2002); 38 C.F.R. § 21.3021(a) (3) (i) (2005).  The 
appellant's eligibility for Chapter 35 benefits in this case 
derives from her status as a spouse of a permanently and 
totally disabled veteran.  

Eligibility extends 10 years from whichever of the following 
last occurs: (a) the date on which the Secretary first finds 
the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (b) the date 
of death of the spouse from whom eligibility is derived who 
dies while a total disability evaluated as permanent in 
nature was in existence; or (c) the date on which the 
Secretary determines that the spouse from whom eligibility is 
derived died of a service-connected disability.  38 U.S.C.A. 
§ 3512(b) (1).  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse.  38 U.S.C.A. § 3512(b) (1) (A) 
(West 2002 & Supp. 2005); 38 C.F.R. § 21.3046(a) (2) (ii) 
(2005).  

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that 38 U.S.C.A. § 3512(b) (1) determined the 
eligibility period for spouses and surviving spouses.  As 
noted above, that subsection states that the eligibility 
period ends 10 years after whichever of three events occurs 
last.  The Court stated that the finding that the veteran has 
a total service-connected disability permanent in nature 
could never be the last of these three events since the other 
two events are post-mortem.  For those spouses whose 
eligibility had been determined on the basis that the veteran 
had a total service-connected disability permanent in nature, 
the Court's decision has the effect of ending delimiting 
dates provided that there is still Chapter 35 entitlement 
remaining or if Chapter 35 eligibility was just established 
on that basis.  The Court invalidated the 10-year limitation 
provided under 38 C.F.R. § 21.3046(c).  

However, the Ozer decision was subsequently invalidated by 
Pub. Law 107-103.  That law provides that for all eligibility 
decisions made on or after December 27, 2001, spouses should 
get a 10-year delimiting period in which they may, upon first 
becoming eligible, use Chapter 35 benefits.  The date of 
claim is not a factor.  For example, if a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, was received from a Chapter 35 spouse on November 
22, 2001, but the claim was not decided until January 2, 
2002, the spouse will get a 10-year delimiting period.  
Spouses may choose when their delimiting period begins in 
accordance with the rules given in M22-4, part VII, paragraph 
1.05a.  A second spouse's delimiting date is the same date as 
computed for the first spouse.  If a spouse becomes a 
surviving spouse due to the death of the veteran, 
the surviving spouse will receive a new 10-year delimiting 
date.  The effective date of this provision is December 27, 
2001.  

The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. 
§ 21.3047.  Under 38 C.F.R. § 21.3047, an eligible spouse 
shall be granted an extension of the applicable period of 
eligibility as otherwise determined by section 21.3046 
provided the spouse: (1) applies for the extension within the 
appropriate time limit; (2) was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse or surviving 
spouse; (3) provides VA with any requested evidence tending 
to show that the requirements of (2) have been met, and (4) 
is otherwise eligible for payment of educational assistance 
for the training pursuant to the provisions of Chapter 35, 
Title 38, United States Code.  38 C.F.R. § 21.3047 (2005).  
Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest.  38 U.S.C.A. § 3512(b) (2) 
(West 2002).  

As noted above, the law pertaining to the delimiting date 
which a spouse is given to use Chapter 35 educational 
benefits has been amended.  Initially, a spouse of a veteran 
who had been granted a TDIU had a 10 year period, upon being 
found eligible to DEA benefits under Chapter 35, within which 
to use their benefits.  However, in Ozer, the Court 
essentially ended delimiting dates provided that there was 
still Chapter 35 entitlement remaining, or Chapter 35 
eligibility was just established on the basis of a total 
service-connected disability permanent in nature.  However, 
pursuant to Pub. Law 107-103, the Congress has invalidated 
Ozer and reinstated a 10-year delimiting period in which 
spouses may, upon first becoming eligible, use Chapter 35 
spouse benefits, after December 27, 2001.  In this case, 
since the appellant's eligibility was determined in February 
2003, the provisions of PL 107-103 apply to her case; 
therefore, she was given a 10-year delimiting period.  And, 
under Pub. Law 107-103, since she is the veteran's third 
spouse, her delimiting date is the same as the one computed 
for the former spouse, M. S, in February 1980.  The 
delimiting date established by M.S. was reported to be 
November 6, 1988.  

The Board further notes that Pub. Law 107-103 also provides a 
special saving provision, whereby such spouses would not have 
a set delimiting date unless they apply for a change of 
program.  However, that provision only applies to those 
Chapter 35 spouses who were granted benefits under the Ozer 
decision.  Since the appellant is not eligible for DEA 
benefits under Ozer, that saving provision is not applicable 
in this case.  

Consequently, having submitted her application for Chapter 35 
educational assistance benefits in July 2002, with a 
determination of her eligibility in February 2003, the 
appellant clearly applied for such benefits beyond the legal 
deadline.  As noted above, the pertinent regulations allow an 
eligible spouse to request an extension of the 10-year 
delimiting date.  However, a request for an extension must be 
made within one year after the last date of the delimiting 
period, here November 6, 1988, the termination of the period 
of physical or mental disability, or October 1, 1980, 
whichever date is latest.  In this case, since the appellant 
applied for the benefits beyond the legal deadline, the 
period for requesting an extension has also expired.  
Moreover, the appellant has not claimed that physical or 
mental disability prevented her from applying for Chapter 35 
benefits.  Rather, the appellant has asserted that, because 
she was not married to the veteran until 1995, she could not 
apply for Chapter 35 benefits until the delimiting date 
expired.  The Board notes that there is no provision in the 
law or regulations providing an exception to the general rule 
on this basis.  

Essentially, the argument in this case is that the law is 
unfair to a spouse who marries a veteran who has been 
determined to be totally and permanently disabled, after the 
expiration of the delimiting date for Chapter 35 benefits.  
The Board notes that the appellant married the veteran 
several years after eligibility for the benefit elapsed under 
the law.  The appellant argues that, since she and the 
veteran have only been married since December 1995, her 
delimiting date should be extended.  Although the appellant 
contends that the delimiting period should be extended in her 
case in order to prevent unfairness, the Board must emphasize 
that it must apply the governing law as written by Congress.  
Moreover, the Board cannot ignore regulations which have been 
adopted by the VA.  See Payne v. Derwinski, 1 Vet. App. 85, 
87 (1990).  The Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  The 
Board is bound by the law.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 422 (1994).

Based upon a thorough review of the evidence of record, the 
Board concludes that the appellant is not eligible for 
Chapter 35 benefits in this case.  Given all the foregoing, 
the Board finds that the appellant has failed to submit a 
legally meritorious claim for entitlement to DEA benefits 
under Chapter 35, Title 38, United States Code.  In a case 
such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

An extension of the delimiting date for DEA benefits under 
Chapter 35, Title 38, United States Code, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


